Norton, J.
charged the jury: If they believed defendant had sailed plaintiff “ a thief,” or charged him with any crime equivalent to it, and it was untrue, plaintiff was entitled to recover without showing special damage. If the defendant charged plaintiff with being untrustworthy, as a clerk, and by reason of it he lost his employment, he was entitled to recover special damages by reason of the loss of employment, unless defendant showed justification, or a proper defense. If the jury believed that defendant had stated that plaintiff was not trustworthy, and the same was true, then defendant is entitled to a verdict. If they believe Penniman was not discharged by reason of the utterance of the alleged slanderous words by Fiske, and has shown no special damages, then plaintiff cannot recover.
The jury failed to agree upon a verdict.